COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 JESSE CASTANUELA,                             '
                                                              No. 08-13-00041-CR
                            Appellant,         '
                                                                 Appeal from the
 v.                                            '
                                                                 Crim Dist Ct 4
 STATE OF TEXAS,                               '
                                                            of Tarrant County, Texas
                                               '
                           State.
                                               '                (TC# 1255124D)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until June 21, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Donald Gandy, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before June 21, 2013.

       IT IS SO ORDERED this 29th day of May, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.